Citation Nr: 1214701	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a right wrist disorder.  

4.  Entitlement to service connection for recurring ear infections.  

5.   Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.  He also has unverified service between July 1991 and January 1994 with the Navy Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied entitlement to service connection for the above claimed disorders.

In a May 2008 VA Form 9 the Veteran stated that he wished to provide testimony at a hearing before the Board at the RO.  He was informed in an April 2010 letter that he was scheduled for a May 2010 hearing.  However, a May 2010 letter to the Veteran stated that he canceled that hearing.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (2011).

The issues of entitlement to service connection for a back disorder, a right wrist disorder, recurring ear infections, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has current tinnitus that began in active service.  




CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred tinnitus as a result of chronic ear infections and a perforated ear drum during service.  

Service treatment records document treatment for several ear infections as well as a perforated left ear drum.  Moreover, the Veteran specifically complained of tinnitus during August 1990 treatment for an ear ache and in a July 1991 report of medical history.  

In a May 2008 statement, the Veteran asserted that his current tinnitus began during service and has continued since.  

The Federal Circuit has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition and when such symptoms began when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").    

Ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  His statements have been consistent, are considered to be credible, and are sufficient to establish a current disability and a continuity of symptomatology since service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.  


REMAND

Remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In response to a request for Navy Reserve treatment and personnel records, the Navy Operational Support Center stated that the medical and dental records were forwarded to the Department of Veterans Affairs, Records Management Center (RMC).  The claims file demonstrates multiple requests for records to the National Personnel Records Center (NPRC) maintained by the National Archives and service departments.  However, a review of the claims file shows no evidence that RMC was ever contacted.  
The RMC is a VA facility in St. Louis, Missouri, and is completely separate from the NPRC.  Repeated electronic requests of the NPRC would, therefore, be completely ineffective in obtaining copies of any records at the RMC.

As VA has failed to contact the most likely custodian of the Veteran's records, the RMC, and the Veteran has specifically alleged that he sustained injuries, including to his lumbar spine, during this period of service for which he now seeks service connection, a remand is necessary.  

Moreover, VA has failed to verify the Veteran's Reserve service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.

The Veteran's service in the Navy Reserve, including periods of ACDUTRA and INACDUTRA, must be verified.  

Regarding service connection for a right wrist disorder, recurring ear infections, and sinusitis, the Board finds that a VA examination is necessary to properly evaluate each claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service treatment records document treatment for a painful click in the right wrist.  In a May 2008 statement, the Veteran stated that he currently has the same painful click, which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the claims file does not include a current right wrist diagnosis.  Therefore, he must be provided with a VA examination to determine whether he has a current right wrist disability associated with his reported symptoms and whether such disability is etiologically related to service.  

The claims file also demonstrates several instances of treatment for ear and sinus issues.  In the May 2008 statement, the Veteran asserted that he has continued to have recurring ear infections and sinus problems since service.  However, the claims file does not demonstrate a current diagnosis related to either the ears or sinuses.  Therefore, he must be provided with a VA examination to determine whether he has any current ear or sinus disability associated with his reported symptoms and whether such disability is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of active service, ACDUTRA, and INACDUTRA.

2.  Then, obtain any outstanding service treatment records, including records at the RMC.  

3.  Once the above development has been completed and associated with the claims folder, provide the Veteran with a VA examination with the appropriate VA physician to determine whether any current right wrist disability was incurred during or as a result of service.  The claims file must be reviewed in connection with the examination and such review must be noted in the examination report or in an addendum.  

The examiner is requested to list and describe any current right wrist disability(s) present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right wrist disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale or the reason behind each of the opinions expressed that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed and associated with the claims folder, provide the Veteran with a VA examination with the appropriate VA physician to determine whether any current ear or sinus disability was incurred during or as a result of service.  The claims file must be reviewed in connection with the examination and such review must be noted in the examination report or in an addendum.  
The examiner is requested to list and describe any current ear or sinus disability(s) present, including recurrent ear or sinus infections.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current ear or sinus disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale or the reason behind each of the opinions expressed that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  The agency of original jurisdiction should review each examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


